           Case 1:18-cv-01468-AWI-SAB Document 65 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     ELENOR SKYE VILLANUEVA PATINO, et                  Case No. 1:18-cv-01468-AWI-SAB
11   al.,
                                                        ORDER ADOPTING FINDINGS AND
12                  Plaintiffs,                         RECOMMENDATIONS AND GRANTING
                                                        MOTION FOR APPROVAL OF
13           v.                                         SETTLEMENT OF MINORS’ CLAIMS

14   COUNTY OF MERCED, et al.,                          (ECF Nos. 61, 64)

15                  Defendants.

16

17          On September 11, 2020, Elenor Skye Villanueva Patino (“Elenor”), a minor, by and

18 through her guardian ad litem, Julia Villanueva, and Lillyanna Amelia Patino (“Lillyanna”), a

19 minor, by and through her guardian ad litem, Adrianna Lucas Andrade (collectively “Plaintiffs”),
20 filed a motion for approval of settlement of minors’ claims. (ECF No. 61.) The matter was

21 referred to the Magistrate Judge assigned to this action for issuance of findings and

22 recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On October 13,

23 2020, the assigned Magistrate Judge issued findings and recommendations recommending that

24 the motion for approval of settlement of minors’ claims be granted. (ECF No. 64.) The Findings

25 and Recommendations contained notice that any objections were to be filed within 14 days. (Id.)

26 To date, no objections have been filed, and the period to do so has expired.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

28 Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

                                                    1
          Case 1:18-cv-01468-AWI-SAB Document 65 Filed 11/10/20 Page 2 of 2


 1 Court concludes that the Magistrate Judge’s findings and fecommendations are supported by the

 2 record and proper analysis.

 3         Accordingly, IT IS HEREBY ORDERED that:

 4         1.     The Findings and Recommendations, filed October 13, 2020 (ECF No. 64), are

 5                ADOPTED IN FULL;

 6         2.     The motion for approval of settlement of minors’ claims (ECF No. 61), is

 7                GRANTED; and

 8         3.     The parties are DIRECTED to file with the Court a stipulation for dismissal of the

 9                action, within thirty (30) days of the date of entry of this order.

10
     IT IS SO ORDERED.
11

12 Dated: November 10, 2020
                                                SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
